Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6, 8-9, 11, 13-17, 24-25, and 30 were canceled.  
Claims 31-43 were added.
Claims 1-5, 7, 10, 12, 18-23, 26-29 and 31-43 are pending and under consideration. 

Withdrawn Rejections
Objections of Claim(s) 1-3, 6-7, 10, 12, 18-20, 23, 27-28 are withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 19-21 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Provisional rejection of Claims 1-3, 5-7, 10, 12, 18-21, and 25-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5-15, 17-22 and 52 of copending Application No. 16/609671 in view of US patent No. 10787518 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Provisional rejection of Claims 1-3, 5-7, 10, 18-20, 22, 27, and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 20, 27, 29-31, 36, 37, 39, 40 and 54 of copending Application No. 16/609961 in view of US patent No. 10787518 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Provisional rejection of Claims 1-3, 5-7, 18-21, 26-27 and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 17, 22, 28, 30, 35, 36, 38 and 40 of copending Application No. 16/609612 in view of US patent No. 10787518 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities: “The formulation claim 1” should read “The formulation of claim 1”. Appropriate correction is required.

Claim(s) 37-38 is/are objected to because of the following informalities: “antigen binding fragment thereof” in lines 2 and 3 should read “the antigen binding fragment thereof”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 10, 12, 26-29 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent No. 10787518 (hereinafter patent ‘518), US2012/0183531 (hereinafter PGPub '531) and US2008/0112953 (hereinafter PGPub '953).
Regarding claims 2-3 and 40-41, patent ‘518 teaches bispecific heterodimeric antibodies that bind to two different checkpoint cell surface receptors human PD-1 and human TIGIT (column 2). Patent ‘518 teaches SEQ ID NO: 37535 which is same amino acid sequence as SEQ ID NO: 152 of instant application (Result 2 of 152.rai). SEQ ID 

Result 2 of 152.rai

    PNG
    media_image1.png
    640
    589
    media_image1.png
    Greyscale


Result 2 of 148.rai

    PNG
    media_image2.png
    648
    594
    media_image2.png
    Greyscale


Regarding claim 29, patent ‘518 teaches that the compositions of the invention find use in a number of oncology applications, by treating cancer, generally by inhibiting the suppression of T cell activation (e.g. T cells are no longer suppressed) with the binding of the bispecific checkpoint antibodies of the invention (column 84, lines 8-14).

Regarding claims 1, 5, 7, 10, 12 and 40-41, PGPub '531 teaches pharmaceutical protein formulations (paragraph 002). PGPub '531 teaches methods for preventing or retarding (i.e., inhibiting) yellow color or peroxide formation in a composition (abstract). PGPub '531 teaches that histidine has excellent buffer capacity in the pH range typically used for biopharmaceuticals, pH 5.5-7.4, and has been found to stabilize some proteins against degradation (paragraph 004). A drawback to the use of histidine as a buffer in liquid formulations is its propensity to change color from clear to yellow during storage. Despite the formation of a yellow color, a number of pharmaceutical protein formulations use histidine as a buffer, including, but not limited to, NORDITROPIN®, XOLAIR®, KEPIVANCE®, RECOMBINATE™, KOGENATE®, SYNAGIS®, RAPTIVA®, and HERCEPTIN® (paragraph 004).  PGPub '531 teaches that Subramanian, M., et al. analyzed the accelerated loss of potency of a humanized IgG2 monoclonal antibody formulated in histidine buffer plus TWEEN® 80 and found that the loss of potency was attributable to oxidation of both the histidine buffer and the monoclonal antibody by peroxides (paragraph 006). PGPub '531 teaches the kinetics of yellow color formation of histidine buffer (paragraph 070). Formulations for kinetic analysis containing either 20 mM, 100 mM, or 200 mM histidine were filled into vials and incubated at 2-8° C, 25° C/60% RH, 40° C/75% RH, or 55° C. Color values were periodically measured spectrophotometrically using a HunterLab ColorQuest XE instrument (paragraph 070). Therefore, one of ordinary skill in the art would recognize the concentration of histidine buffer as “result-effective variable” and would optimize the concentration of histidine 
	PGPub '531 teaches Design of Experiments (DOE) Screen of Yellow Color Formation of Histidine Compositions Containing Common Excipients (example 2, paragraph 065). The design included 55 formulations and had the statistical power to enable analysis of 2-factor interactions. Formulations were created using reagents such as sucrose and polysorbate 80 (Table 1, paragraph 065). PGPub '531 teaches that the antioxidant or oxygen scavenger is methionine (paragraph 010). In some embodiments, the concentration of the antioxidant or oxygen scavenger is in a range of about 0.0001 mM to about 10000 mM, about 0.001 mM to about 1000 mM, about 0.01 mM to about 100 mM, and about 0.1 mM to about 10 mM (paragraph 010). PGPub '531 teaches that a method for preventing or retarding (i.e., inhibiting) yellow color formation in a composition, wherein the method comprises use of an antioxidant, oxygen scavenger, and/or chelating agent (paragraph 008). PGPub '531 teaches that methods of the invention comprise adjusting the pH of the composition (paragraph 013). In some embodiments, the adjusted pH is in a range of about 7.5 to about 7.0; about 7.0 to about 6.5; about 6.0 or less; about 5.5 or less; and about 5.0 or less (paragraph 013). Therefore, one of ordinary skill in the art would recognize pH, concentration of sucrose, concentration of polysorbate 80, and concentration of methionine as “result-effective variable” and would optimize pH, the concentrations of sucrose, polysorbate 80, and methionine by routine experimentation in order to minimize yellow color formation or peroxide formation.

	Regarding claim 26, PGPub '531 teaches that solutions of 200 mM histidine, 0.05% (w/v) polysorbate 80, pH 5 with varying headspace gas content were incubated in 10 mL glass vials at 60° C (paragraph 080).
Regarding claim 27, PGPub '531 teaches that methods of the invention are applied to a composition comprising a solution or formulation such as a buffer solution, a protein formulation, a solution containing a protein, and a solution containing an antibody (paragraph 015).
Regarding claim 28, although claim 28 recites characteristics of anti-TIGIT antibody after 12 months in the formulation, claim 28 claims “the formulation”. Therefore, as long as the same formulation comprising same chemical composition as the formulation of claim 1 is obvious from the prior art, the claim 28 is also obvious from the prior art. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘518, PGPub '531 and PGPub '953 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would recognize pH, the concentrations of buffer, sucrose, 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 18, 22-23 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0227250 (hereinafter US250; IDS filed on 11/01/2019), US2011/0171217 (hereinafter US217; PTO-892), US20160244521 (hereinafter US521; PTO-892), and US patent No. 10787518 (hereinafter patent ‘518).
US2014/0227250 was published in 2014 which is more than one year before EFD of instant application (02 May 2017), and therefore it is available as 102(a)(1) art. 
Regarding claims 18, 23 and 34-38, US250 teaches antibody concentration between about 40 mg/ml and 100 mg/ml (claim 7).  US250 teaches about 4 mM or 10 mM L-histidine buffer at about pH 5.0 – pH 6.0 (claims 10, 11 and 12).  US250 teaches 
However, US250 does not teach co-formulation comprising anti-oxidant L-methionine, anti-TIGIT antibody, and anti-PD-1 antibody.
Regarding claims 18, 35, and 39, US217 teaches liquid composition (paragraph 031). US217 teaches that the liquid composition can further comprise an antioxidant agent. Preferably the antioxidant is selected from the group comprising, methionine, sodium thiosulfate, catalase, and platinum (paragraph 031).  US217 teaches that the concentration of antioxidant generally ranges from about 0.01 mg/ml to about 50 mg/ml, from about 0.01 mg/ml to about 10.0 mg/ml, from about 0.01 mg/ml to about 5.0 mg/ml, from about 0.01 mg/ml to about 1.0 mg/ml, or from about 0.01 mg/ml to about 0.02 mg/ml (paragraph 032).
Regarding co-formulation of anti-TIGIT and anti-PD-1 antibodies of claim 18, US521 teaches co-formulation of anti-TIGIT and anti-PD-1 antibodies (paragraph 117). Patent ‘518 also teaches combination therapy of anti-TIGIT and anti-PD-1 antibodies in the form of bispecific heterodimeric antibodies that bind to two different checkpoint cell surface receptors human PD-1 and human TIGIT (column 2). 
Regarding claim 22, finding optimal ratio of the anti-PD-1 antibody to the anti-TIGIT antibody in the formulation would be obvious to one of ordinary skill in the art.  Testing antibody stability in the co-formulation by varying the antibody ratio was routine and conventional experimentation in the art. 

Since US521 and patent ‘518 teaches combination therapy of anti-TIGIT and anti-PD-1 antibodies, one of ordinary skill in the art would optimize formulation taught by US250 and US217 for the combination of anti-TIGIT and anti-PD-1 antibodies by routine experimentation in order to provide alternative combination therapy of anti-TIGIT and anti-PD-1 antibodies.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 18-23, 31-32, and 34-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0227250A1 (hereinafter US250; IDS filed on 11/01/2019), US2011/0171217A1 (hereinafter US217; PTO-892), US20160244521A1 (hereinafter US521; PTO-892), and US patent No. 10787518 (hereinafter patent ‘518) as applied to claims 18 and 34-39 above, and further in view of US patent No. 10550185 (hereinafter US185; PTO-892) and US patent No. 10793632 (hereinafter US632; PTO-892).
Regarding claims 18, 22-23 and 34-39, teachings of US250, US217, US521 and patent ‘518 were discussed above.
However, US250, US217, US521 and patent ‘518 do not teach specific sequences of CDRs for pembrolizumab and anti-TIGIT antibody.
Regarding claims 19-21 and 42-43, US185 teaches pembrolizumab variable light chain sequence (same as SEQ ID NO: 4 of instant application) and pembrolizumab variable heavy chain sequence (same as SEQ ID NO: 9 of instant application) (SCORE; result 6 of 4.rai; result 7 of 9.rai).  SEQ ID NO: 4 of instant application comprises CDR 
Regarding claims 31-32 and 40-43, US632 teaches SEQ ID NO: 4533 which is same amino acid sequence as SEQ ID NO: 152 of instant application (SCORE; result 3 of 152.rai).  US632 teaches SEQ ID NO: 4521 which is same amino acid sequence as SEQ ID NO: 148 of instant application (SCORE; result 4 of 148.rai).  SEQ ID NO: 152 of instant application comprises CDR sequences SEQ ID NO: 111, 112, and 113.  SEQ ID NO: 148 comprises CDR sequences SEQ ID NO: 108, 154, and 110. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US250, US217, US521, patent ‘518, US185 and US632 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use specific sequences for anti-PD-1 antibody and anti-TIGIT antibody because the specific antibodies were already known in the art. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Claims 18-23 and 31-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0227250A1, US2011/0171217A1, US20160244521A1, US patent No. 10787518, US patent No. 10550185 and US patent No. 10793632 as applied to claims 18-23, 31-32, and 34-43 above, and further in view of US patent No. 10072072 (hereinafter patent ‘072).
	Regarding claims 18-23, 31-32, and 34-43, teachings of US250, US217, US521, patent ‘518, US185 and US632 were discussed above. 
	However, US250, US217, US521, patent ‘518, US185 and US632 do not teach specific sequence for human heavy chain IgG1 constant domain and human kappa light chain constant domain.
	Regarding claim 33, patent ‘072 teaches SEQ ID NO: 14 which is same amino acid sequence as SEQ ID NO: 293 of instant application (SCORE; Result 6 of 293.rai). Patent ‘072 teaches SEQ ID NO: 13 which is same amino acid sequence as SEQ ID NO: 291 of instant application (SCORE; Result 23 of 291.rai).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US250, US217, US521, patent ‘518, US185, US632 and patent ‘072 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would to use specific sequence for human heavy chain IgG1 constant domain and human kappa light chain constant domain to provide an alternative anti-TIGIT antibody with same VH and VL. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 7, 10, 12, 26-29 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent No. 10787518 (hereinafter patent ‘518), US2012/0183531 (hereinafter PGPub '531) and US2008/0112953 (hereinafter PGPub '953) as applied to claims 1-3, 5, 7, 10, 12, 26-29 and 40-41 above, and further in view of US patent No. 10072072 (hereinafter patent ‘072).
	Regarding claims 1-3, 5, 7, 10, 12, 26-29 and 40-41, teachings of patent ‘518, PGPub '531 and PGPub '953 were discussed above.
	However, patent ‘518, PGPub '531 and PGPub '953 do not teach specific sequence for human heavy chain IgG1 constant domain and human kappa light chain constant domain.
	Regarding claim 4, patent ‘072 teaches SEQ ID NO: 14 which is same amino acid sequence as SEQ ID NO: 293 of instant application (SCORE; Result 6 of 293.rai). Patent ‘072 teaches SEQ ID NO: 13 which is same amino acid sequence as SEQ ID NO: 291 of instant application (SCORE; Result 23 of 291.rai).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
In the reply filed on 20 October 2021, Applicant argued, “To establish a prima facie case of obviousness under 35 U.S.C. § 103, the Office Action must: (i) show that the combination of references discloses all the elements of the claim; (ii) advance "a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the new invention does..." KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007); and (iii) show a reasonable likelihood of success. Applicant respectfully submits that the Office Action has not established a prima facie case of obviousness, at least because (i) the Office Action has not shown that the cited combination of references in fact teaches or suggests all the elements of the currently 
	However, as discussed in the previous Office Action, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As discussed above, the key component anti-TIGIT antibody and anti-PD-1 antibody comprising specific sequences for CDRs, VH and VL were already known in the art.  Finding optimal formulation concentration for each component by routine experimentation is obvious to one of ordinary skill in the art.  Even though exact concentration of each component are not taught by prior art, finding workable concentration of each component was routine, conventional and well known in the art.  
	Applicant further argued, “Additionally, as a result of different amino acid sequences, different primary and tertiary structures, and different physico-chemical and colloidal properties, a researcher who wanted to formulate a given antibody could not have predictably used the formulation information (such as buffer species, pH, stabilizers, and surfactants) that were used in formulating a specific antibody to formulate any other antibody” (page 13). 
	However, although exact concentration of each component of optimal formulation for a given antibody cannot always be predicted a priori, optimal concentration of each component can be optimized by routine experimentation. Furthermore, two different antibodies can be 
	Applicant further argued, “Notably, the present claims require a co-formulation containing two different antibodies or antigen binding fragments thereof: the anti-TIGIT antibody or antigen binding fragment thereof and the anti-PD-1 antibody or antigen binding fragment thereof.  However, the '518 Patent's bispecific heterodimeric antibodies that bind to two different checkpoint cell surface receptors human PD-1 and human TIGIT are not two different antibodies or antigen binding fragments thereof that could be formulated together and stored as a combined product. They are the same 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, 10, 12, 18-21, 26-27, 29 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-72 of copending Application No. 16/609671 (hereinafter application ‘671; US 2020/0262922) in view of US20160244521 (hereinafter US521; PTO-892).
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 1, 7, 12, 18-19, 35-36, application ‘671 claims a formulation comprising: (ii) about 1 mg/ml to about 100 mg/ml of an anti-PD 1 antibody, or antigen binding fragment thereof; wherein the anti-PD1 antibody or antigen binding fragment thereof comprises three light chain CDRs comprising CDRL1 of SEQ ID NO: 1, CDRL2 of SEQ ID NO:2 and CDRL3 of SEQ ID NO:3 and three heavy chain CDRs comprising CDRH1 of SEQ ID NO:6, CDRH2 of SEQ ID NO:7 and CDRH3 of SEQ ID NO:8; (iii) 
	Regarding claim 5 and 34, application ‘671 claims the formulation has a pH between 5.0 and 6.0 (claim 61).
	Regarding claim 10, Application ‘671 claims concentration of the anti-CTLA4 antibody or antigen binding fragment thereof is about 10 mg/ml, 12.5 mg/ml, 25 mg/ml, 50 10mg/ml, 75 mg/ml or 100 mg/ml (claim 65).
Regarding claim 20, application ‘671 claims the formulation, wherein the anti-human PD-1 antibody or antigen binding fragment thereof comprises a VL region which comprises the amino acid sequence set forth in SEQ ID NO:4, and a VH region which comprises the amino acid sequence set forth in SEQ ID NO: 9 (claim 57). SEQ ID NO: 4 and 9 of application ‘671 are same amino acid sequence as SEQ ID NO: 4 and 9 of instant application, respectively.
	Regarding claim 21, application ‘671 claims the formulation, wherein the formulation comprises an anti-human PD-1 antibody that is pembrolizumab (claim 58).
	Regarding claim 26, application ‘671 claims the formulation is contained in a glass vial or an injection device (claim 71).

	Regarding claim 29, application ‘671 claims a method of treating cancer or chronic infection in a human patient in need thereof, the method comprising administering an effective amount of the formulation of any one of claims 1-51 (claim 52).
However, application ‘671 does not claim the formulation comprising anti-TIGIT antibody.
US521 teaches co-formulation of anti-TIGIT and anti-PD-1 antibodies (paragraph 117).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘671 and US521 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would substitute anti-CTLA-4 antibody in the formulation of application ‘671 with anti-TIGIT antibody taught by US521 to provide an alternative formulation comprising anti-TIGIT antibody. In this case, there is simple substitution of one known element for another to obtain predictable result. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 



Claims 1, 5, 7, 10, 18-20, 22, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 27, 29-31, 36, 37, 39, 40 and 54 of copending Application No. 16/609961 (hereinafter application ‘961; US2020/0055938) in view of US20160244521 (hereinafter US521; PTO-892).
This is a provisional nonstatutory double patenting rejection.
	Regarding claims 1, 5, 7, and 10, application ‘961 claims the formulation of claim 2 comprising about 25 mg/mL of the 15anti-LAG3 antibody; about 50 mg/mL sucrose; about 0.2 mg/mL polysorbate 80; about 10 mM L-histidine buffer at pH about 5.8; about 70 mM L-arginine or a pharmaceutically acceptable salt thereof, and about 10 mM L-methionine (claim 27). 50 mg/ml sucrose corresponds to 5% (w/v) sucrose and 0.2 mg/mL polysorbate 80 corresponds to 0.02 %(w/v) polysorbate 80. Application ‘961 claims the formulation of any one of claim 2 further comprising about 50-90 mg/mL sucrose or trehalose; about 0.05-1.0 mg/mL polysorbate 80; and about 5-30 25mM L-histidine, acetate or citrate buffer at pH about 5.0-6.5 (claim 20).
	Regarding claim 18, application ‘961 claims the formulation of claim 21, further comprising an anti-5PD-1 antibody or antigen-binding fragment thereof (claim 36).
	Regarding claim 19, application ‘961 claims the formulation of claim 37, wherein the anti-PD-1 antibody or antigen binding fragment thereof comprises a variable light 
	Regarding claim 20, application ‘961 claims the formulation of claim 39, wherein the anti-PD-1 antibody or antigen binding fragment thereof comprises a heavy chain variable region of SEQ ID NO: 9 and a light chain variable region of SEQ ID NO: 4 (claim 40). SEQ ID NO: 4 and 9 of application ‘961 are same amino acid sequence as SEQ ID NO: 4 and 9 of instant application, respectively.
	Regarding claim 22, application ‘961 claims the formulation of claim 36, wherein the molar ratio of anti-LAG3 antibody and anti-PD-1 antibody is 1:1 (claim 37).
	Regarding claim 27, application ‘961 claims a liquid formulation (claim 29). Application ‘961 claims the formulation that is frozen to at least below -70°C (claim 30). Application ‘961 claims the formulation that is a reconstituted solution from a lyophilized formulation (claim 31).
	Regarding claim 29, application ‘961 claims a method for the treatment of cancer or infection in a patient comprising administering to the patient the formulation of claim 2 (claim 54).
However, application ‘961 does not claim the formulation comprising anti-TIGIT antibody.
US521 teaches co-formulation of anti-TIGIT and anti-PD-1 antibodies (paragraph 117).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 5, 7, 18-21, 26-27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 22, 28, 30, 35, 36, 38 and 40 of copending Application No. 16/609612 (hereinafter application ‘612; US 2020/0147213) in view of US20160244521 (hereinafter US521; PTO-892).
This is a provisional nonstatutory double patenting rejection.
	Regarding claims 1, 7 and 18, application ‘612 claims the anti-human PD-1 antibody formulation of claim 1, wherein the buffer is a histidine buffer, the stabilizer is 
	Regarding claim 5, application ‘612 claims the anti-human PD-1 antibody formulation, wherein the formulation has a pH between 5.3 and 5.8 (claim 22).
	Regarding claim 19, application ‘612 claims the anti-human PD-1 antibody formulation of claim 1, wherein the anti-human PD-1 antibody or antigen binding fragment thereof comprises three light chain CDRs comprising CDRL1 of SEQ ID NO: 1, CDRL2 of SEQ ID NO: 2, and CDRL3 of SEQ ID NO: 3 and three heavy chain CDRs of CDRH1 of SEQ ID NO: 6, CDRH2 of SEQ ID NO: 7, and CDRH3 of SEQ ID NO: 8 (claim 35). SEQ ID NO: 1, 2, 3, 4, 6, 7, 8 and 9 of application ‘612 are same amino acid sequence as SEQ ID NO: 1, 2, 3, 4, 6, 7, 8 and 9 of instant application, respectively.
	Regarding claim 20, application ‘612 claims the anti-human PD-1 antibody formulation of claim 1, wherein the anti-human PD-I antibody or antigen binding fragment thereof comprises a VL region which comprises the amino acid sequence set forth in SEQ ID NO:4, and a VH region which comprises the amino acid sequence set forth in SEQ ID NO: 9 (claim 36).
	Regarding claim 21, application ‘612 claims the anti-human PD-1 antibody formulation of claim 1, wherein the formulation comprises an anti-human PD-1 antibody that is pembrolizumab (claim 38).

	Regarding claim 27, application ‘612 claims the anti-human PD-1 antibody formulation of claim 1 that is a reconstituted solution from a lyophilized formulation (claim 28).
	Regarding claim 29, application ‘612 claims a method of treating cancer in a human patient in need thereof, the method comprising administering to the human patient an effective amount of an anti-human PD-1 antibody formulation comprising: a) about 5 mg/mL to about 200 mg/mL of an anti-human PD-1 antibody, or antigen binding fragment thereof, b) about 5 mM to about 20 mM buffer; c) about 6% to about 8% weight/volume (w/v) sucrose, d) about 0.01 % to about 0.10% non-ionic surfactant; and e) about 1 mM to about 20 mM anti-oxidant (claim 40). 
However, application ‘612 does not claim the formulation comprising anti-TIGIT antibody.
US521 teaches co-formulation of anti-TIGIT and anti-PD-1 antibodies (paragraph 117).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘612 and US521 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would add anti-TIGIT antibody taught by US521 into the formulation of application ‘612 comprising anti-PD-1 antibody in order to provide alternative co-formulation comprising anti-TIGIT antibody and anti-PD-1 antibody because US521 teaches co-
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
In the reply filed on 20 October 2021, Applicant argued, “certain claims have been amended. For example, the independent claims, as amended, recite specific types of buffer, non-reducing sugar, non-ionic surfactant, and anti-oxidant, different concentration ranges, and/or co-formulation. As such, the present double patenting rejection is not applicable to the current claims” (page 18).
Double patenting rejections were withdrawn, and then new double patenting rejections with new reference were applied to the amended claims. Furthermore, optimizing concentration of each component in the formulation by routine experimentation is obvious to one of ordinary skill in the art, and therefore present claims are still rejected.


Conclusion
	No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    

/Brad Duffy/Primary Examiner, Art Unit 1643